                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

ANTHONY NEAL                                         CIVIL ACTION NO. 18-1380

VERSUS                                               JUDGE TERRY A. DOUGHTY

OLD REPUBLIC INSURANCE CO., ET AL.                   MAG. JUDGE PEREZ-MONTES


                                          JUDGMENT

          For the reasons stated in the Report and Recommendation [Doc. No. 51] of the

Magistrate Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and Recommendation in the

record,

          IT IS ORDERED that Plaintiff’s Motion for Leave to File Second Amended Complaint is

GRANTED. Plaintiff’s Second Amended Complaint is filed in this matter.

          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand [Doc. No. 39] is

GRANTED, and this matter is REMANDED to the Fifth Judicial District Court, Richland Parish,

State of Louisiana.

          MONROE, LOUISIANA, this 9th day of March, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
